DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Turconi et al. (U.S. 7,862,667).
Regarding claim 1, Turconi et al. (hereinafter “Turconi”) teaches steels for sour service environments (Title), specifically, high strength low alloy steels used in oil extraction (Col. 1 line 37-47). Turconi teaches a steel that is formed into a pipe (claim 6) having a composition as follows (predominantly from claim 1 but Col.4 lines 51-53 to Col. 5 lines 1-7 with regard to Mo content; also, while the values of Turconi are in wt% it is prima facie expected that the values would be the same or have substantial overlap if converted to mass% absent evidence to the contrary):
Element
Claim 1 steel composition (mass%)
Turconi steel composition (wt%)
Overlap
C
0.25 - 0.31
Between about 0.2 and 0.3
0.25-0.3
Si
0.01 - 0.35
Between about 0 and 0.5
0.01-0.35
Mn
0.45 - 0.70
Between about 0.1 and 1
0.45-0.70
P
0.010 or less
Less than about 0.015
0.010 or less
S
0.001 or less
Less than about 0.003
0.001 or less

0.0015 or less
Less than about 200 ppm (equivalent to 0.02%)
0.0015 or less
Al
0.015 - 0.080
Between about 0 and 0.1
0.015-0.080
Cu
0.02 - 0.09
Between about 0 and no more than about 0.15
0.02-0.09
Cr
0.8 - 1.5
Between about 0.4 and 1.5
0.8-1.5
Mo
1.2 - 1.6
Between about 0.1 and 1*
Col. 4 lines 51-53 to Col. 5 lines 1-7 up to 1.5 wt%
V
0.01 - 0.06
Between about 0 and no more than about 0.05
0.01-no more than about 0.05
Nb
0.005 - 0.015
Between about 0 and 0.1
0.005-0.015
B
0.0015 - 0.0030
Less than about 100 ppm (equivalent to 0.01%)
0.0015-0.0030
Ti
0.005 - 0.020
Between about 0 and 0.05
0.005-0.020
N
0.005 or less
Less than about 0.01
0.005 or less
Fe + imp
Balance
Balance
Balance
imp = impurities




Claim 1 of Turconi describes an embodiment of a steel with a Mo content between about 0.1 and 1 wt%; however, Turconi describes at Col. 4 lines 51-53 that molybdenum increases the hardenability of the steel and significantly improves the steel’s resistance (continued at the top of Col. 5) to temper softening and SSC (sulfide stress corrosion cracking resistance). Additionally, Mo also prevents the segregation of phosphorous (P) at grain boundaries. Turconi teaches various embodiments with regard to the Mo content including “In other embodiments, if the Mo concentration exceeds about 1.5 wt%, the effect of Mo on hardenability and response to tempering saturates and SSC resistance is deteriorated (Col. 5 lines 6-7). Turconi further describes at Col. 5 line 10 another embodiment where Mo ranges from about 0.10 to 1.0 wt% which is notably the embodiment reflected in claim 1.
As such, the person of ordinary skill would find it obvious to use the different embodiment of Turconi at Col. 4-Col. 5 that includes Mo contents greater than 1.0 but not exceeding about 1.5 wt% in view of the advantages disclosed by Turconi specifically directed to Mo such as increased hardenability, increased steel resistance to temper softening and SSC, as well as prevention of segregation of P at the grain boundaries. It is noted that Turconi does not 
Turconi additionally teaches at Claim 3 that the steel compositions have a yield stress between about 120 to 140 ksi which is equivalent to about 827 to 965 MPa which overlaps the claimed yield strength of 861 MPa or more.
With regard to the feature requiring a ratio of the Ti content to the N content (Ti/N) to have a value of 3.0 to 4.0, it is noted that the maximum ratio achievable based on the disclosure of Turconi at claim 1 is 5.0 (0.05 Ti/ 0.01 N= 5). In view that both of the disclosed ranges of Ti and N include lower bound language encompassing zero or ‘about 0’, it stands that the ratio minimum values of the Ti/N ratio calculable from the disclosed ranges would be at or close to 0. As such, Turconi effectively discloses a range for a Ti/N ratio of approximately 0 to 5.0 which overlaps the claimed range of 3.0 to 4.0. 
Turconi is silent to the claimed feature requiring the steel pipe to have a value as a ratio of a stress at a strain of 0.7% to a stress at a strain of 0.4% in a stress-strain curve of 1.02 or less; however, in view of the substantial similarity of Turconi’s steel composition as well as similar processing conditions, overlapping yield strength value, and use in oil-related endeavors where corrosion resistance is important (see at least Paragraph 0017 of Applicant’s spec describing seamless steel pipe to be used in a hydrogen sulfide-containing environment), it is prima facie expected that Turconi’s steel would possess a value, as a ratio of σ0.7/σ0.4, of 1.02 or less absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	With regard to the newly claimed feature directed to the pipe possessing a stress intensity factor KISSC value in a hydrogen sulfide-containing sour environment of 26.4 MPa√m or more, Figure 1 of Turconi depicts KISSC values as a function of yield strength for embodiments of the disclosed steel compositions. As can be seen in Figure 1, the KISSC values corresponding to YS values of 861 MPa or more are well above 26.4 (i.e. they appear to be approximately 30.0). 
Regarding claim 2, Turconi teaches the invention as applied to claim 1 above and further teaches at claim 1 the inclusion of W between about 0.1 and 1.5 wt% which overlaps the claimed range of 0.1 to 0.2 mass%.
Regarding claims 3 and 4, Turconi teaches the invention as applied to claims 1 and 2 above and further teaches at claim 1 the inclusion of Ca between about 0 and 0.01 wt% which overlaps the claimed range of 0.0005 to 0.0030 mass%.
Turconi is silent to the feature requiring the number of oxide-based non-metallic inclusions in steel comprising of Ca and Al and having a major diameter of 5 µm or more, whose composition ratio satisfies (CaO)/(Al2O3) ≥ 4.0, of 20 or less per 100 mm2; however, however, in view of the substantial similarity of Turconi’s steel composition as well as similar processing conditions, overlapping yield strength value, and use in oil-related endeavors where corrosion resistance is important (see at least Paragraph 0017 of Applicant’s spec describing seamless steel pipe to be used in a hydrogen sulfide-containing environment), it is prima facie expected that Turconi’s steel would possess the above feature absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Additionally, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In the interest of compact prosecution, it is also noted that Turconi appreciates the value of diminished oxidation as well as controlled microstructure (Col. 3 lines 3-10, Col. 3 lines 21-25, and Col. 3 lines 29-40). Also, Turconi appreciates O as an impurity that can deteriorate toughness and SSCC resistance of QT steels (Col. 7 lines 25-29). Therefore, by limiting the O content it would reasonably reduce the formation frequency as well as size of any formed oxides, such as the claimed CaO and Aluminum Oxide. It would be reasonable to expect that Turconi’s steel would satisfy the claimed limitation because it is more likely than not that the calcium oxide and aluminum oxide based inclusions would be limited in both size (less than 5 microns) and frequency due to the constraint from the limited oxygen content.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Turconi as applied to claim 1 above, and further in view of Kimura (U.S. 7,842,141).
Regarding claim 5, Turconi teaches the steel pipe as applied to claim 1 above but is silent to the inclusion of Zr.
Kimura teaches a similarly compositioned stainless steel pipe for oil wells that seeks to provide an improvement of corrosion resistance (see Title and Col. 1 lines 26-36). Kimura would be appreciated by persons of ordinary skill as being analogous art to the teachings of Turconi.
Compellingly, Kimura teaches that Zr, B, and W each increases the strength and can improve the stress-corrosion cracking resistance (Col. 7 line 60-67). These effects are noticeably exhibited when the composition contains 0.01-0.20% Zr, 0.0005-0.01% B, and 0.1-3.0% W (Col. 8 lines 1-6). 
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,920,297. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fully encompass those of the issued patent such that there would be an unjust extension of the rights granted in the first patent (MPEP 804.I.A. “Between Issued Patent and One or More Applications”).
Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive.
Applicant again argues that there is no reason to use Mo values greater than 1.0 wt% (bottom of Page 1 of Remarks) but does not address the Examiner’s continued response to this argument as provided in the Advisory Action mailed 07/20/2021 as well as the Final Rejection mailed 04/15/2021 at pages 4 and 5. The Examiner maintains the response provided in the Advisory as reproduced below:

    PNG
    media_image1.png
    206
    760
    media_image1.png
    Greyscale

In the interest of the clarity of the record and compact prosecution, Turconi expressly identifies that Mo “increases the hardenability of the steel and significantly improves the steel’s resistance to temper softening and SSC. In addition, Mo also prevents the segregation of phosphorus (P) at grain boundaries” (bottom of Col. 4 to top of Col. 5).
With regard to Applicant’s argument that they have discovered a special relationship between the stress/strain ratio and the KISSC values, it is respectfully noted that Applicant has not demonstrated that Turconi does not possess such a stress/strain ratio. As explained in the rejection of claim 1 above, Turconi depicts Kissc values of approximately 30 for YS values around 861 MPa.
In response to Applicant’s argument that the examples of Turconi are the only part that shows the best mode of Turconi (top of Page 5 of the remarks), Examiner respectfully disagrees and maintains that U.S. Patents are presumed valid (35 U.S.C. 282) and that patents are relevant as prior art for ally they contain (MPEP 2123.I.). As such, Applicant’s comments regarding the examples of Turconi are not found persuasive.
In response to Applicant’s argument that Turconi does not ensure values of 26.4 MPa√m or more, it is respectfully noted that only a reasonable expectation is required, not absolute (MPEP 2143.02). As such, Examiner respectfully maintains that Turconi provides a reasonable expectation of success and Figure 1 depicts Kissc values that meet the claims and support a reasonable presumption that Turconi possesses such features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738